Citation Nr: 0321124	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  98-16 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include as secondary to the service-
connected lumbosacral strain.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Timothy P. Fisher, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1973.  The veteran is also reported to have had active duty 
for training from June 6 to 29, 1985.  


FINDINGS OF FACT

1. In a July 1989 rating decision, VA denied the veteran's 
claim of entitlement to service connection for a mental 
disorder.  The veteran did not appeal.   

2.  Evidence submitted since the July 1989 denial of the 
veteran's claim bears directly and substantially upon the 
specific matter under consideration.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The July 1989 rating decision denying entitlement to 
service connection for a mental disorder, is final. 38 
U.S.C.A. §§, 5103A, 5107(b), 7105 (West 2002);       38 
C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, to include as secondary to the service-connected 
lumbosacral strain. 38 U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) 
(West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act (VCAA)

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  
The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify a claimant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001, with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, the regulations governing reopening 
of previously and finally denied claims were revised 
effective the date of publication on August 29, 2001.  These 
regulations redefine new and material evidence and the duty 
to assist in applications to reopen previously and finally 
denied claims.  As the application to reopen was filed prior 
to August 29, 2001, the revisions to 38 C.F.R. § 3.156(a) are 
inapplicable to this appeal.  

The Board observes that the Court has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).   The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   In this regard, 
while the Board notes that the RO did not adjudicate the 
veteran's claim on a new and material basis in the June 1998 
rating decision, the RO did provide the veteran with the 
provisions of 38 C.F.R. § 3.156.  Moreover, in light of the 
decision to reopen the claim, the Board's decision to proceed 
in adjudicating this claim on a new and material basis does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

The record shows that, by a July 1989 rating decision, the RO 
denied a claim of entitlement to service connection for a 
mental disorder.  Notice of the decision was mailed to the 
veteran in July 1989.  The veteran did not file a notice of 
disagreement and thus, the July 1989 rating decision is final.  
See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
While the RO has adjudicated this claim as an original claim, 
the Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). What 
constitutes new and material evidence to reopen a previously 
and finally denied claim is defined in 38 C.F.R. § 3.156(a).  
Under that regulation, effective for claims filed prior to 
August 29, 2001, new and material evidence is defined as 
follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran submitted his request to reopen his 
claim for service connection for a psychiatric disorder in 
May 1997 and thus, his claim will be adjudicated by applying 
the law in effect prior to August 2001.  The basis for the 
denial of service connection in the July 1989 rating decision 
was that the evidence of record did not confirm that 
adjustment disorder with mixed emotional features, including 
depression and irritability, were aggravated by the veteran's 
in-service back injury.  The relevant evidence available to 
the RO in July 1989 included the following: the veteran's 
service medical records dated between 1969 and 1986; a 
February 1986 VA examination which diagnosed the veteran with 
a history of depression; private medical records from 
Physical Therapy and Sports Rehabilitation which were 
negative for complaints of a mental health disorder; private 
medical records from Yuma Regional Center, which noted that 
feelings of depression were secondary to chronic low back 
pain; private medical records from Dr. R.A.G., which noted 
the veteran was depressed secondary to his physical 
limitations; and a November 1988 Report of VA examination, 
which diagnosed the veteran with adjustment disorder with 
mixed emotional features, including depression and 
irritability.

Additional evidence has been associated with the claims file 
since the RO's July 1989 denial, to include: statements of 
the veteran indicating that his mental health disorder is 
secondary to his service-connected back disability; a 
transcript of testimony provided by Dr. M.G. before the 
Industrial Commission of Arizona indicating that the 
veteran's industrial injuries upgraded the veteran to 
seriously mentally ill; a May 1998 VA examination, which 
found that the veteran's depression was primarily from his 
protruding disc, which was not from the service connected 
condition of low back pain; the veteran's testimony before 
the Board in June 2002 whereby he indicated that he has had 
depression since his 1985 in-service back injury; and a March 
2003 letter from a psychiatrist which linked, albeit 
tentatively, his psychiatric problems to injuries and trauma 
experienced during service.  This linkage to service-related 
events probably meets the relaxed standard to reopen 
articulated in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for a psychiatric disorder, and the appeal is 
granted to this extent.




REMAND

The Board has found that new and material evidence has been 
submitted which is sufficient to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
to include as secondary to the service-connected lumbosacral 
strain.  The next step is to determine whether the duty to 
assist and notice provisions of the VCAA have been satisfied 
before a decision on the merits can be reached
As noted at the outset of the instant decision, the court had 
recently mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio, supra, 
("Both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary."); see also Bernard v. Brown, 4 Vet. App. 384 
(1993); (Holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.).  

Initially, the Board finds that the veteran has not been 
provided notice of the VCAA with respect to either claim on 
appeal as mandated by the Court.  Most recently, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  These provisions allowed the Board to take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to cure VCAA 
deficiencies.  See Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003).  The result is that the RO 
must notify the veteran of the applicable provisions of the 
VCAA, including what evidence is needed to support both the 
service connection claim and the increased rating claim, what 
evidence VA will develop, and what evidence the veteran must 
furnish. 

Finally, the last VA examination of record with respect to 
the veteran's back is dated in 1997.  The evidence of record 
indicates the veteran complained of depression during his 
military service.  Post-service, the veteran has been 
diagnosed with major depressive disorder, adjustment disorder 
with anxiety, dysthymia, and depression, however; while the 
1998 examiner provided an opinion with regard to secondary 
service connection, a nexus opinion was not provided with 
respect to service connection on a direct causation basis.  

Accordingly, this case is REMANDED for the following:

1.  The claims file should be reviewed to ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  Particularly, 
the veteran should be notified of the applicable 
provisions of VCAA, including what evidence is 
needed to support the service connection claim and 
the increased rating claim, what evidence VA will 
develop, and what evidence the veteran must 
furnish. See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  Records should be requested from the Social 
Security Administration pertaining to the award of 
disability compensation and any underlying 
treatment records utilized in reaching the said 
determination.

3.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate agency, and request a copy of 
the October 1986 Psychiatric Consultation 
report apparently made in conjunction 
with the Medical Evaluation Board of the 
same date.  All responses, to include 
negative responses, should be associated 
with the veteran's claims folder.

4.  The veteran should be scheduled for 
the following VA examinations: 
Psychiatric and Orthopedic.  Send the 
claims folder to the examiners for review 
in conjunction with the examination.  
Please ask the examiners to clearly 
document review of the claims folder in 
his/her examination report.  (A)  
Psychiatric Examination: Please ask the 
examiner to opine whether (a) the veteran 
has a  psychiatric disorder and (b) 
whether any such  psychiatric disorder is 
related to the veteran's period of 
military service or any incident thereof.  
Please also ask the examiner to 
specifically comment on the relationship 
between the veteran's in-service back 
injury and any current psychiatric 
disability.  
(B) Orthopedic Examination: Please ask 
the examiner to assess the severity of 
low back disability and to identify the 
low back abnormalities.  Please also ask 
the examiner to opine whether it is 
feasible to allocate aggregate back 
disability between the in-service 
incident and the events affecting the 
back which occurred after service.  The 
examiner should also comment on whether 
the lumbosacral strain during service led 
to, predisposed the veteran to, or 
otherwise played a role in the 
development of additional back 
disorder(s).  

5.  Thereafter, the claims on appeal 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).    The veteran should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


